DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 8-11, 13, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0059618 A1 (Lee).

Re claim 1, Lee teaches a test and measurement device comprising: 
at least one measurement channel (probe, SMA cable [0023]); 
a measurement input (SMA connector 108); 
an analog to digital converter (ADC 312); 
an acquisition unit (FPGA 316) comprising an acquisition memory (internal block RAM 410) that stores data processed by an acquisition trigger (trigger received by the RAM write/read controller from trigger controller 406) located upstream of the acquisition memory; 
a trigger clock (clock 317 connected to trigger controller 406) connected to the acquisition unit, wherein the trigger clock is configured to trigger the readiness of the acquisition unit to start an acquisition provided that a trigger condition of the acquisition trigger is met (voltage threshold for trigger event [0046-0063]), wherein the trigger clock is configured to generate repeated trigger clock timings (trigger events can be set in normal mode where the acquisition is triggered when the a voltage threshold is exceeded [0048], auto trigger mode where the acquisition is triggered in certain time windows regardless of a threshold voltage being exceeded [0049] or roll mode where multiple successive acquisitions are taken over a certain time period [0050]), said trigger clock timings being singular events that control said acquisition unit, wherein the repeated trigger clock timings are used to trigger the readiness of the acquisition unit to start the acquisition provided that the trigger condition of the acquisition trigger is met (user can set several different trigger modes in the FPGA including normal, auto or roll mode which takes a certain number of successive samples in a time period [0048-0050]); and
a user interface (oscilloscope software application on electronic device 104 [0036, 0043, 0046-0050]) being connected to said trigger clock (wireless connection Fig. 1), 
wherein said trigger clock is configured to be set via said user interface such that the user sets the trigger clock via the user interface before the repeated trigger clock timings are generated, and
wherein the user interface is configured to allow the user to set a frequency, wherein the trigger clock is capable of outputting the trigger clock timings spaced from each other by a time interval corresponding to the frequency set by the user ([0044-0067]) (Fig. 3-4 [0034-0075]).

Re claim 2, Lee further teaches wherein said repeated trigger clock timings are established by a logic level (Lee teaches that in normal mode, auto trigger mode or roll mode acquisitions are taken for a discrete period of time [0048-0050], therefore for normal mode the timings are binary in that either the threshold is exceeded and thus a waveform is generated (e.g. 1) or the threshold voltage is not exceeded and thus a waveform is not generated (e.g. 0), in auto trigger mode the waveform is generated at discrete periods of time regardless of the threshold voltage being exceeded and in roll mode the successive acquisitions create multiple waveforms in a discrete time period [0050], the fact that the samples are described as successive means they are discrete acquisitions occurring in succession).

Re claim 4, Lee further teaches wherein said trigger clock timings control said acquisition memory such that a post-processing of an acquired signal is controlled by said repeated trigger clock timings (in normal mode the user can set a trigger delay to allow the acquisition of data for a period of time after the trigger event which fills the acquisition memory and then the FPGA can read back the data and send to the display in 104 [0048]).

Re claim 5, Lee further teaches wherein said acquisition unit is controlled such that measurement values are acquired (digital waveforms representing voltage), said measurement values corresponding to a signal (analog signal) fed to said measurement input of said measurement channel (the probe acquires electrical signals from the device under test as an analog signal and converts these signals into a digital waveform [0023-0024]).

Re claim 8, Lee further teaches wherein said repeated trigger clock timings are spaced according to a predetermined sequence (the samplings are in a certain time period and are successive and thus discrete, repeated events [0048-0050]).

Re claim 9, Lee further teaches wherein said trigger clock is implemented as a digital counter (the user selects a normal, auto trigger or roll mode from the software which instructs the FPGA to generate samplings in a certain time period which are either triggered events in normal mode, triggered events and preset discrete acquisitions in auto trigger mode or successive and thus discrete, repeated events [0048-0050] in roll mode, as such there exists a time between samplings for which sampling does not take place, the interruption in sampling creates discrete sampling events which occur in succession until halted. The waveform is built up live using each sampling and therefore each sampling is counted and displayed as a single event which contributes to the built up graph).

Re claim 10, Lee further teaches wherein a delay unit is provided, said delay unit (trigger delay reg in register controller 402) being configured to shift said trigger clock timings by at least one time delay ([0049 and 0063]).

Re claim 11, Lee further teaches wherein said at least one time delay is between 0 and the time interval between two subsequent trigger clock timings (ring buffer around trigger timings in auto trigger mode [0049]).

Re claim 13, Lee further teaches wherein said test and measurement device is an oscilloscope or a spectrum analyzer ([0034-0075]).

Re claim 21, Lee further teaches wherein the repeated trigger clock timings are not used for starting or stopping an acquisition (the user can set a ring buffer which starts and stops the acquisition and is set to be around the triggered timings thus the acquisition would start and end not at the triggered event but at some time before and after the trigger).

Re claim 22, Lee further teaches wherein the repeated trigger clock timings trigger said acquisition unit by controlling the acquisition of measurement values corresponding to a signal fed to said measurement input of said measurement channel the probe acquires electrical signals from the device under test as an analog signal and converts these signals into a digital waveform [0023-0024]).

Re claim 24, Lee further teaches wherein the trigger clock is connected with a control and processing unit (trigger controller 406), and wherein the control and processing unit is configured to control the trigger clock based on an input of the user via the user interface ([0065]).

Re claim 25, Lee teaches a test and measurement device comprising: 
at least one measurement channel (probe, SMA cable [0023]); 
a measurement input (SMA connector 108); 
an analog to digital converter (ADC 312); 
an acquisition unit (FPGA 316); 
a trigger clock (clock 317 connected to trigger controller 406) connected to the acquisition unit, wherein the trigger clock is configured to trigger the readiness of the acquisition unit to start an acquisition provided that a trigger condition of an acquisition trigger is met (voltage threshold for trigger event [0046-0063]), wherein the trigger clock is capable of outputting trigger clock timings spaced from each other by a time interval corresponding to a frequency that corresponds to a supply frequency (user can set several different trigger modes in the FPGA including normal, auto or roll mode which takes a certain number of successive samples in a time period [0048-0050]) in order to recognize if interference between a measuring signal and a supply current occurs as the measuring signal is constant provided that the interference is caused by the supply frequency (the measuring signal and supply current is constantly monitored such that there in no indication that the device of Lee could not perform the functional language as stated).

Re claim 26, Lee teaches a test and measurement device comprising: 
at least one measurement channel (probe, SMA cable [0023]); 
a measurement input (SMA connector 108); 
an analog to digital converter (ADC 312); 
an acquisition unit (FPGA 316) comprising an acquisition memory (internal block RAM 410) and an acquisition trigger (trigger received by the RAM write/read controller from trigger controller 406); 
a trigger clock (clock 317 connected to trigger controller 406) connected to the acquisition unit, wherein the trigger clock is configured to trigger the readiness of the acquisition unit by triggering the readiness of the acquisition unit to start an acquisition of data (voltage threshold for trigger event [0046-0063]) processed by the acquisition trigger located upstream of the acquisition memory, wherein the data is stored in the acquisition memory when a trigger condition of the acquisition trigger is met (trigger is sent to RAM write/read controller 408 to write data to internal block RAM 410 [0048]), 
wherein the trigger clock is configured to generate repeated trigger clock timings (trigger events can be set in normal mode where the acquisition is triggered when the a voltage threshold is exceeded [0048], auto trigger mode where the acquisition is triggered in certain time windows regardless of a threshold voltage being exceeded [0049] or roll mode where multiple successive acquisitions are taken over a certain time period [0050]), said trigger clock timings being singular events that control said acquisition unit, wherein the repeated trigger clock timings are used to trigger the readiness of the acquisition unit to start the acquisition provided that the trigger condition of the acquisition trigger is met (user can set several different trigger modes in the FPGA including normal, auto or roll mode which takes a certain number of successive samples in a time period [0048-0050]) such that the repeated trigger clock timings are not used for starting or stopping the acquisition (the user can set a ring buffer which starts and stops the acquisition and is set to be around the triggered timings thus the acquisition would start and end not at the triggered event but at some time before and after the trigger); and
a user interface (oscilloscope software application on electronic device 104 [0036, 0043, 0046-0050]) being connected to said trigger clock (wireless connection Fig. 1), 
wherein said trigger clock is configured to be set via said user interface such that the user sets the trigger clock via the user interface before the repeated trigger clock timings are generated, and
wherein the user interface is configured to allow the user to set a frequency, wherein the trigger clock is capable of outputting the trigger clock timings spaced from each other by a time interval corresponding to the frequency set by the user ([0044-0067]) (Fig. 3-4 [0034-0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0059618 A1 (Lee) further in view of US 2013/0195249 A1 (Edler).

Re claim 23, Lee teaches the test and measurement device according to claim 1. But Lee does not teach wherein a unidirectional signal line is provided that connects the trigger clock to the acquisition unit.  

However, Lee teaches wherein the trigger clock has bidirectional communication with the acquisition unit but Lee does not elaborate upon the physical wiring structure used to achieve the bidirectional communication (Fig. 4).

Edler teaches the equivalence of using two unidirectional lines together such that bidirectional data exchange takes place ([0012]).

It would have been obvious to one of ordinary skill in the art to use two unidirectional lines in the invention of Lee to facilitate bidirectional communication between the trigger clock and the acquisition unit.

The motivation to do so is that Lee is silent with regard to the physical lines used to accommodate the bidirectional communication whereas the ordinary skilled artisan would look to Edler to find acceptable signal line configuration in order to accommodate a bidirectional communication between units.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. Applicant argues that the rejection under 102(a)(1) in view of Lee are improper because Lee does not teach “wherein the acquisition unit comprises an acquisition memory that stores data processed by an acquisition trigger located upstream of the acquisition memory”. Applicant argues that the trigger of Lee is applied on an already acquired signal stored in the acquisition unit. This is incorrect, Lee clearly states that the acquisition data is generated upon the trigger and then said data is stored on the internal memory of the acquisition unit. Lee teaches that the trigger clock is set by a user to acquire data in myriad conditions, the user may set the oscilloscope to trigger events in normal mode where the acquisition is triggered when the a voltage threshold is exceeded [0048], thus taking an acquisition only when a threshold voltage is exceeded as is described by Applicant on page 9, auto trigger mode where the acquisition is triggered in certain time windows regardless of a threshold voltage being exceeded [0049] or roll mode where multiple successive acquisitions are taken over a certain time period [0050].   
Applicant is further reminded that the claims are drawn to a device, thus as long as the device of Lee is capable of performing the functional language of the claims there is no patentable distinctness between the claimed invention and that of the prior art. Lee teaches all the structural units of the oscilloscope and Applicant has provided no evidence that the functionality of the software or use of the claimed oscilloscope requires any structure different from that of the oscilloscope of Lee.  If Applicant believes that their contribution to the art of oscilloscopes lies in the software or use of the oscilloscope this should be pursued in a separate filing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812